Citation Nr: 1106610	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-06 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to an effective date prior to July 24, 2007 for the 
receipt of Dependents' Educational Assistance (DEA) benefits.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 
1970, with 4 months 13 days prior service shown.  The appellant 
is his daughter.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, 
which provided a certificate of eligibility for DEA benefits for 
an approved program of education or training, with the earliest 
permitted date of entitlement determined to be July 24, 2007.  
The appellant requests an earlier effective date upon which DEA 
benefits may be applied.


FINDINGS OF FACT

1.  The appellant, who is the Veteran's daughter, was born on 
April [redacted], 1986 and became 18 years of age on April [redacted], 2004.  

2.  On March 30, 2007, the Veteran filed a claim of entitlement 
to service connection for asbestosis.

3.  In a February 2008 rating action, the RO granted service 
connection for asbestosis with an initial 100 percent rating 
assigned, and as such, his dependents were eligible for DEA 
benefits, as of March 30, 2007, the date of his original claim.

4.  The appellant was over 18 years old at the time the Veteran 
filed a claim for DEA benefits on her behalf on March 4, 2008.  
There is no evidence of the record to suggest that he was her 
authorized representative to file claims on her behalf.  
 
5.  On July 24, 2008, the appellant submitted a claim for DEA 
benefits.

6.  There is no objective evidence of an earlier filed DEA 
application submitted by the appellant, or of circumstances 
otherwise indicating that there was undue delay by the RO that 
resulted in the processing of the appellant's application later 
than the actual date of receipt.


CONCLUSION OF LAW

The criteria for an effective date prior to July 24, 2007, for 
the receipt of DEA benefits under Chapter 35, Title 38, of the 
United States Code have not been met. 38 U.S.C.A. §§ 3501, 
5107(b), 5110, 5113(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.400, 21.1029, 21.3041(c)(2), 21.4131 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), there 
are applicable duties to notify and assist a claimant for VA 
benefits with the evidentiary development of his or her claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2010).  As provided at 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2010) and 38 C.F.R. § 3.159(b) (2010), there is a duty to 
notify the claimant of the information and evidence necessary to 
substantiate the claim, and of the joint obligation between the 
claimant and VA to obtain that information and evidence. (A 
regulatory amendment effective for claims pending as of or filed 
after May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  73 Fed. Reg. 23,353- 56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)).

In the present case the outcome is determinative according to the 
laws and regulations on the election of DEA benefits, and there 
is no contention or reasonable indication that further factual 
development would be of assistance.  In these situations, where 
the law and not the case facts are dispositive, the notice and 
assistance obligations specified under the VCAA do not apply.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003) ("Where the 
facts averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development that 
could not possibly change the outcome of the decision.").  See 
also, Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  In any event, the RO has 
provided a January 2009 statement of the case (SOC) to the 
appellant that included citation to the applicable law and 
regulations as to this claim, as well as the basis for the denial 
of benefits.  Hence, the appellant has been given general notice 
of how to substantiate this claim and the opportunity to respond 
with further evidence and argumentation.  This claim therefore 
may be adjudicated on its merits without further development of 
the record.

The provisions for the determination of an effective date of an 
award of disability compensation are set forth in 38 U.S.C.A. § 
5110 (West 2002 & Supp. 2010).  The general rule with regard to a 
grant of benefits based on an original claim is that the 
effective date for such an award will be the date the claim was 
received or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 
(2010).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2010).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  Such informal claim must identify the benefit 
sought. 38 C.F.R. § 3.155(a) (2010).

Under Chapter 35, Title 38, of the United States Code, DEA 
benefits are available for those claimants whose education would 
be impeded or interrupted by reasons of disability or death of a 
parent that is related to military service.  For purposes of 
determining who is an "eligible person" for Chapter 35 benefits, 
a claimant who is the child of a veteran will be deemed eligible 
if the parent has died of a service- connected disability, or has 
a total disability permanent in nature resulting from a service-
connected disability, or who died while a disability so evaluated 
was in existence.  See 38 U.S.C.A. §§ 3500, 3501(a)(1)(A) (West 
2002). See also 38 C.F.R. §§ 21.3021(a)-(b) (2010).

The commencement date for an eligible child to use DEA benefits 
generally is his/her 18th birthday or the date of his/her 
successful completion of secondary schooling, whichever is the 
earlier date, and the period of eligibility continues until age 
26.  38 U.S.C.A. § 3512(a) (West 2002); 38 C.F.R. § 21.3041(a) 
(2010).  During the time period of eligibility, the child is 
entitled to educational assistance not to exceed 45 months, or 
the equivalent thereof in part- time training.  38 C.F.R. §§ 
21.3020(b), 21.3044(a) (2010).  The applicable regulations 
further provide that an individual must file a formal claim for 
educational assistance for pursuit of a program of education.  38 
C.F.R. § 21.1030 (2010).  As a general matter, the date of claim 
is considered that on which a valid claim or application is 
considered to have been filed with VA, based upon either the date 
of a formal claim received at VA, or if an informal claim has 
been filed, and a formal claim is then received within one-year 
of the date VA requested it, the date VA received the informal 
claim will be determinative. 38 C.F.R. § 21.1029(b) (2010).

The assignment of an effective date for Chapter 35 educational 
assistance benefits shall, to the extent feasible, correspond to 
effective dates relating to awards of disability compensation. 38 
U.S.C.A. 5113(a) (West 2002).

Additionally, the effective date for the commencing date of an 
award of Chapter 35 benefits will be determined based on the 
latest of the following dates: the beginning date of eligibility 
as determined by the applicable regulation (in this case, section 
21.3041 pertaining to benefits for children of service members); 
one-year prior to the date of claim (as determined pursuant to 
section 21.1029, as explained above); the date certified by the 
educational institution; or the effective date of the course 
approval, or, one year before the VA receives the approval 
notice, whichever is later(emphasis added).  38 C.F.R. § 
21.4131(d) (2010).

When determining the effective date of an award under Chapter 35, 
VA also has the discretion to consider the individual's 
application as having been filed on his/her prescribed 
eligibility date, if that date is more than one year before the 
date of the initial rating decision. 38 U.S.C.A. § 5113 
(b)(1)(West 2002).  In such cases, the criteria for an earlier 
effective date is as follows: the claimant is an eligible person 
who (A) submits to the Secretary of VA an original application 
for DEA benefits within one-year of the date the Secretary makes 
the rating decision; (B) claims such educational assistance for 
pursuit of an approved program of education during a period 
preceding the one year period ending on the date on which the 
application was received; and (C) would have been entitled to 
such educational assistance for such course pursuit if the 
individual had submitted an application on his or her eligibility 
date.  38 U.S.C.A. § 5113 (b)(2) (A)-(C) (West 2002).

It is further noted, however, that pursuant to 38 C.F.R. § 
21.3041(i) (2010), the dependent child must elect the beginning 
date of their period of eligibility. 38 C.F.R. § 21.3041(i)(2) 
further states that if the child does not elect a beginning date 
within 60 days of VA's written notice informing him or her of the 
right to elect a beginning date, the period of eligibility 
beginning date will be whichever of the following applies - (i) 
The date of the VA's decision that the veteran has a P&T 
disability; or (ii) The date of the VA's decision that the 
veteran's death is service-connected. 

The appellant's date of birth is shown to have been April [redacted], 
1986 - became 18 years of age on April [redacted], 2004.  

On March 30, 2007 the Veteran filed a claim of service connection 
for asbestosis.  In a February 2008 rating, the RO granted 
service connection for asbestosis and assigned an initial 100 
percent rating for this condition effective the date of claim in 
March 30, 2007.  Entitlement to DEA benefits was also granted by 
this rating also effective March 30, 2007.

On March 4, 2008, the Veteran submitted a VAF 21-674 (Request for 
approval of school attendance) which requested educational 
benefits for appellant for college tuition beginning August 28, 
2004 and expected graduation date on May 10, 2008.  The appellant 
was over 18 years of age at the time this was sent.  She did not 
sign this document, nor is there any evidence of record to 
indicate that the appellant authorized the Veteran to act as her 
power of attorney after she reached the age of majority.  

The appellant filled out a VAF 22-5490 (application for DEA), 
which she signed on July 7, 2008 and submitted to the VA on July 
24, 2008, as per the VA's date stamp.  Along with this 
application, she submitted copies of her college transcripts 
showing continuous attendance from the fall of 2004 through the 
spring of 2008, also date stamped July 24, 2008.  This is the 
earliest such claim submitted by the appellant.  There is no 
evidence to suggest inaction or delayed action by the RO that 
caused or contributed to the appellant's claim for such benefits 
being filed no earlier than this date.

An August 2008 reply from the VA advised that it had issued a 
certification of eligibility for DEA benefits and used February 
28, 2008 (the date of the February 2008 rating) as the beginning 
date for eligibility for such benefits.  The VA told the 
appellant she must select a beginning date for eligibility that 
could not be earlier than July 24, 2007 because VA regulations 
prevent paying for training taken more than one year before the 
VA received her claim for DEA benefits.  The VA pointed noted 
that it received her claim on July 24, 2008.  

The appellant sent a written response in August 2008 where she 
argued that she should be entitled to DEA benefits effective to 
the time the Veteran was awarded 100 percent disability, which 
she believed was April 1, 2007.  Despite this argument, she sent 
back an election form the same month where she elected to choose 
July 24, 2007.  In September 2008, the RO acknowledged receipt of 
this election form electing the date of July 24, 2007 as the 
beginning eligibility date for entitlement to DEA.  

The Board finds that the preponderance of the evidence is against 
the claim for payment of Chapter 35 benefits prior to July 24, 
2007.  As shown above, the record shows that the Veteran's 
original service connection claim was received on March 30, 2007, 
and this was the effective date given by the RO in its February 
2008 rating decision that established initial eligibility to DEA 
benefits along with granting the service connection for 
asbestosis at an initial 100 percent rating.  This effective date 
is within one year of the RO's February 2008 rating decision 
establishing initial eligibility to DEA benefits.  Thus, the 
criteria for an earlier effective date set out at 38 U.S.C.A. § 
5113 does not apply, as this is restricted to situations where 
the prescribed eligibility date, is more than one year before the 
date of the initial rating decision.

The appellant's commencing date can be no earlier than one year 
before the date of her claim, which was filed on July 24, 2008.  
See 38 C.F.R. § 21.4131(d) (2010).  While she submitted copies of 
official transcripts showing school attendance dating back to the 
fall of 2004, 38 C.F.R. § 21.4131(d) clearly states that the 
effective date for the commencement of the award is the later 
date of either the certification date by the educational 
institution, the effective date of course approval (or a year 
prior to such approval) or the one year prior to the date of her 
claim.  Thus she would not be entitled to an earlier date based 
on the dates of her certified attendance at the educational 
institution she attended.  

It is the daughter of the Veteran who is the claimant in this 
appeal, and not the Veteran.  38 C.F.R. § 3.155(a).  Again, a 
claimant who is the child of a Veteran will be deemed eligible if 
the parent has a total disability permanent in nature resulting 
from a service- connected disability. See 38 U.S.C.A. §§ 3500, 
3501(a)(1)(A) (2010); 38 C.F.R. §§ 21.3021(a)-(b) (2010).  She 
was already over the age of 18 on March 30, 2007 (the date the 
Veteran filed his service connection claim for asbestosis which 
became the basis of the establishment of entitlement to DEA 
benefits), as well as on March 4, 2008,( the date the Veteran 
submitted a VAF 21-674 on the appellant's behalf).  Therefore, 
the "eligible person" for Chapter 35 benefits in the immediate 
appeal is the daughter herself. 38 U.S.C.A. § 3512(a); 38 C.F.R. 
§ 21.3041(a).  

Further, the appellant has also never identified her father, the 
Veteran, as her duly authorized representative for purposes of 
this appeal. 38 C.F.R. § 3.155(a).  As such, it is 
inconsequential that the Veteran submitted a claim to the RO for 
DEA benefits, in the name of the Veteran's daughter in March 
2008.  Id.  That is, during this period, only the daughter 
herself was eligible to claim DEA benefits on her own behalf.  

As the eligible person for Chapter 35 benefits, the daughter 
herself failed to seek and submit a claim for DEA benefits until 
July 24, 2008.  Review of the claims file did not reveal any 
informal or formal claims for DEA benefits that were filed by the 
appellant prior to this date.

The Board is therefore bound by the election decision the 
appellant has made, and the beginning of the appellant's basic 
eligibility - which she herself elected and is also the earliest 
date allowable by law, is effective July 24, 2007.  See 38 C.F.R. 
§§ 20.305(b), 21.3041(a)(2)(ii), 38 C.F.R. § 21.4131(d) (2010).

The Board has carefully reviewed the entire record in this case 
and concludes that as a matter of law the application for 
retroactive benefits prior to July 24, 2007 is denied.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  In addition, whereas here, the 
law rather than the facts is dispositive, the benefit of the 
doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are not 
for application.


	
ORDER

An effective date earlier than July 24, 2007, for the grant of 
DEA benefits is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


